UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4159


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL MEEKS, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cr-00154-TDS-2)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


ON BRIEF:         Michael E. Archenbronn, LAW OFFICE OF MICHAEL E.
ARCHENBRONN, Winston-Salem, North Carolina, for Appellant. Craig Matthew
Principe, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Meeks, III, pleaded guilty, pursuant to a written plea agreement, to

interference with commerce by robbery and aiding and abetting the same, in violation of

18 U.S.C. §§ 2, 1951(a). The district court sentenced Meeks to 87 months’ imprisonment,

within his advisory Sentencing Guidelines range. On appeal, Meeks’ counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning whether the district court properly weighed

the 18 U.S.C. § 3553(a) factors in light of the mitigating arguments that Meeks presented

at sentencing. Meeks was informed of his right to file a pro se supplemental brief, but he

has not done so. The Government has moved to dismiss the appeal pursuant to the appellate

waiver in Meeks’ plea agreement. We affirm in part and dismiss in part.

       “We review an appellate waiver de novo to determine whether the waiver is

enforceable” and “will enforce the waiver if it is valid and if the issue being appealed falls

within the scope of the waiver.” United States v. Boutcher, 998 F.3d 603, 608 (4th Cir.

2021) (internal quotation marks omitted). An appellate waiver is valid if the defendant

enters it “knowingly and intelligently, a determination that we make by considering the

totality of the circumstances.” Id. “Generally though, if a district court questions a

defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P. 11] colloquy

and the record indicates that the defendant understood the full significance of the waiver,

the waiver is valid.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal

quotation marks omitted).



                                              2
       Our review of the record confirms that Meeks knowingly and intelligently waived

his right to appeal his conviction and sentence, with limited exceptions not applicable here.

We thus conclude that the waiver is valid and enforceable and that the sentencing issue

counsel pursues in the Anders brief falls squarely within the scope of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious grounds for appeal that are outside of the appellate waiver

or not waivable by law. We therefore grant in part the Government’s motion to dismiss

and dismiss the appeal as to all issues covered by the appellate waiver. We also deny in

part the motion to dismiss and otherwise affirm. This court requires that counsel inform

Meeks, in writing, of the right to petition the Supreme Court of the United States for further

review. If Meeks requests that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Meeks.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                              3